DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 07/13/2021 has been entered and fully considered. Claims 1-7, 9, 20-31 remain pending in the application, where Claim 1 has been amended. New Claims 32-36 have been added.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 103 rejections previously set forth in the final office action mailed on 01/13/2021. The newly added claims present different embodiments of the invention allowed in the previous office action.


Allowable Subject Matter

3- Claims 1-7, 9, 20-24 and 26-36 are allowed. 
The following is an examiner's statement of reasons for allowance:


A compact gas sensor, comprising: 
a gas cell containing one or more gas species to be measured; 
a light emitter to emit light at one or more emission wavelengths including a characteristic wavelength for at least one of the one or more gas species and  a reference wavelength, the light emitter disposed to emit the light through the gas cell and including: 
a continuous conductive layer that is heated to thermally emit the light; 
a dielectric layer formed over the continuous conductive layer; and 
a patterned conductive layer formed over the dielectric layer, the patterned conductive layer including a plurality of relief structures to define a layered light emitting structure that emits the reference wavelength at a first peak and the characteristic wavelength at a second peak; 
a photodetector to generate a signal upon detection of the light emitted through the gas cell; and 
a computing device connected to the light emitter and the photodetector;
wherein the computing device receives, at a first time, the signal from the photodetector, the signal comprising a first signal corresponding to a light intensity at the reference wavelength at the first time; wherein the computing device receives, at a second time, a second signal and a third signal from the photodetector, the second signal corresponding to a light intensity at the characteristic wavelength and the third signal corresponding to a light intensity at the reference wavelength at the second time; and wherein the computing device generates a calibrated second signal using the first signal and the third signal to measure a gas species from among the one or more gas species to compensate for a drift in the one or more emission wavelengths

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Hopper, Choi and Winger. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886